     Case 4:17-cv-00940 Document 59 Filed on 07/08/20 in TXSD Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


JAIME PIERO COLE,                   §
                                    §
                Petitioner          §
                                    §
                v.                  §     Civil Action No. 4:17-cv-940
                                    §
LORIE DAVIS,                        §     THIS IS A CAPITAL CASE
Director, Texas Department of       §
Criminal Justice, Correctional      §
Institutions Division,              §
                                    §
                Respondent.         §
_____________________________________________________________________________

                                          ADVISORY

       Shawn Nolan, attorney for Petitioner Jaime Piero Cole, submits this Advisory to notify

the Court of the following:

       1. Cole filed his Amended Petition for Writ of Habeas Corpus on February 6, 2019. ECF

           No. 30. The petition contained potentially unexhausted claims.

       2. On September 20, 2019, after Cole filed a motion for stay and abeyance to exhaust his

           potentially unexhausted claims in state court, this Court granted Cole’s motion to stay

           and ordered him to file a second application for writ of habeas corpus in state court.

           ECF No. 49 at 10.

       3. On April 1, 2020, the Texas Court of Criminal Appeals dismissed Cole’s application

           for writ of habeas corpus. Ex Parte Jaime Piero Cole, No. WR-84,322-02 (ECF No.

           58-1 at 2-3).

       4. On April 15, 2020, this Court ordered Cole to file his Amended Petition for Writ of

           Habeas Corpus on or before June 15, 2020. ECF No. 54.
Case 4:17-cv-00940 Document 59 Filed on 07/08/20 in TXSD Page 2 of 4



 5. On April 20, 2020, the Supreme Court decided Ramos v. Louisiana, 140 S. Ct. 1390

    (2020). In Ramos, the Supreme Court recognized for the first time that “the Sixth

    Amendment right to a jury trial is ‘fundamental to the American scheme of justice’ and

    incorporated against the States under the Fourteenth Amendment,” and includes the

    unqualified right to a unanimous jury. Id. at 1397.

 6. On June 15, 2020, Cole filed his Amended Petition for Writ of Habeas Corpus. ECF

    No. 58.

 7. Claim XV of Cole’s Amended Petition is based on Ramos. ECF No. 58 at 174. Claim

    XV has not been presented to the state courts.

 8. Respondent’s Answer to Cole’s Amended Petition is currently due September 15,

    2020. ECF No. 54.

 9. Counsel for Petitioner contacted counsel for Respondent, Assistant Attorney General

    Cara Hanna and proposed a briefing schedule to allow the parties to brief the issue of

    whether it is necessary for Cole to attempt to exhaust Claim XV in state court.

 10. Counsel for Respondent notified counsel for Petitioner that they were opposed to such

    a briefing schedule.

 11. Undersigned counsel is prepared to file a motion for stay and abeyance of federal court

    proceedings pending exhaustion of state remedies of Claim XV within thirty days of

    an Order from this Court directing him to do so, or will file such motion after

    Respondent files her answer.

 12. Undersigned counsel looks for direction from the Court.
     Case 4:17-cv-00940 Document 59 Filed on 07/08/20 in TXSD Page 3 of 4



Respectfully submitted,


/s/ Shawn Nolan
Shawn Nolan
Federal Community Defender for the
Eastern District of Pennsylvania
Suite 545 West, The Curtis Center
601 Walnut Street
Philadelphia, PA 19106
(215) 928-0520
Shawn_Nolan@fd.org



Date: July 8, 2020
      Case 4:17-cv-00940 Document 59 Filed on 07/08/20 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

I hereby certify that on this date, I served the foregoing on the following person by ECF filing:

                                            Cara Hanna
                                   Assistant Attorney General
                                  Office of the Attorney General
                                         P.O. Box 12548
                                     Austin, TX 78771-2548




/s/ Shawn Nolan
Shawn Nolan
Federal Community Defender for the
Eastern District of Pennsylvania
Suite 545 West, The Curtis Center
601 Walnut Street
Philadelphia, PA 19106
(215) 928-0520
Shawn_Nolan@fd.org



Date: July 8, 2020
